Lumpkin, Presiding Justice.
The commissioners of roads and revenues of Eulton county, some years ago, passed an order by which they undertook to establish a board of “county police,” and to prescribe rules and regulations for the government of this force. It was made the duty of the men composing it “to arrest and make cases against all parties in Eulton county whom they know, or may have evidence against, for the violation of any State law.” These men were furnished with horses and pistols, and provided with quarters at the “Fulton county barracks.” Rot one word in the order, or in the-rules and regulations above mentioned, made it 'the duty of the members of this organization to inspect the public roads- *364,and bridges of the county, or to make any report as to their •condition.
After the lapse of some time, the county board passed •another order reciting that, at a previous session, it had been ■determined that “in order that the public roads and bridges might have proper' oversight and inspection, and that this hoard might have constant knowledge of the condition of the roads and bridges of the counity, that the public interest would be advanced by the appointment of inspectors who •should he charged with the duty of regularly inspecting all the roads and bridges in the county, and making reports monthly, or oftener if required by this board, of tbe condition of said roads and bridges.” This order then proceeded to recite that it was deemed advisable to employ these men as the “road inspectors” of the county, at specified salaries; ■and further, that at the term when the original order was passed, it had by oversight designated a named person “as ■chief of county police, when in fact the position to which he was appointed by this board, and for which he had been paid ■out of the county funds, was that of inspector of roads and bridges, his appointees . . being assistant inspectors of roads .and bridges, and having been paid accordingly”; and It was thereupon ordered that the original order be .amended, and that the minutes of the hoard be “corrected to ■conform to the foregoing recitals.” Then followed the appointment of a “chief inspector of roads and bridges,” and of certain persons as “assistant inspectors of roads and bridges,” at specified salaries. But notwithstanding the fact that the commissioners thus changed the official designation of the persons so appointed, the duties which the preamble to this order indicated would be expected from the chief and .assistant “inspectors” as to examining the roads and bridges ■of the county, -and making reports thereon, were not defined, and the order contained nothing in terms directing them to perform any such duties.
Some time later the hoard of commissioners, evidently *365overlooking the terms of 'the order last above referred to, passed yet another order providing for “the appointment of' five additional county poiicemen, to serve at the same compensation now received by the others, and under the same-rules,” still failing to impose upon these appointees any duty as to roads and bridges.
The foregoing is a fail” summary of the action taken, by the county commissioners with reference to the appointment of these officials and the services they were expected to reorder. The .evidencfe lafe ¡a whole ¡shows beyond ¡the shadow of doubt that they were really employed and paid for their ■ services as police officers, and that any duty of looking after the roads and bridges of the county, if contemplated at all,, was merely incidental to the purpose actually in view.
An equitable petition was presented to the judge of the’ superior court, to' restrain .the county commissioners from paying out of the county funds the persons appointed in the-manner above shown, for their services as policemen. The-judge granted the injunction, and was unquestionably right in so doing. There is no law authorizing or empowering-the commissioners of roads and revenues of Fulton county, or any other county, to establish such a board of “county police.” Money belonging to the public cannot be paid out for any purpose without express authority of law. There-being no law for the appointment of these officers to serve as-policemen, and no law to authorize their compensation from the county treasury, there can be no doubt tliat the entire system was unwarranted and illegal.
It may be that the county of Fulton has a need for the services of just such officers; but however great such a need may be, it cannot be met unless the General Assembly, if' it can constitutionally do so^ shall by suitable enactments make provision for the organization and maintenance of a police force of this kind.

Judgment affirmed.


All the Jtistices concurring...